Citation Nr: 1726056	
Decision Date: 07/07/17    Archive Date: 07/18/17

DOCKET NO.  11-07 291	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disability, to include arthritis.

2.  Entitlement to service connection for arthritis of the joints, to include as secondary to lumbar spine disability.

3.  Entitlement to service connection for residuals of left hip replacement, to include as secondary to lumbar spine disability.

4.  Entitlement to service connection for sleep apnea.  

5.  Entitlement to service connection for irritable bowel syndrome (IBS).

6.  Entitlement to service connection for seizures, to include tremors and, to include as a chronic disability pursuant to 38 C.F.R. § 3.317.

7.  Entitlement to service connection for a respiratory disorder.


REPRESENTATION

Veteran represented by:	Daniel A. Shawl, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. G. LeMoine, Associate Attorney


INTRODUCTION

The Veteran had military service, including active duty for training from September 1983 to February 1984, and active duty from January 1991 to July 1991, and from October 1991 to May 1992.

These matters come before the Board of Veterans' Appeals (Board) on appeal of a June 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.
 
In April 2013, the Veteran testified at a travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file.

This case was previously remanded by the Board in May 2014 and August 2016.  The case has been returned to the Board for review.

The United States Court of Appeals for Veterans Claims (Court) has held that when a claimant makes a claim, he or she is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In this case, the Veteran has submitted a claim for seizures; however, a review of the record shows that the Veteran has tremors.  Therefore, the Board has recharacterized this issue to include tremors.  
 
The issue of entitlement to service connection for seizures, to include tremors and, to include as a chronic disability under 38 C.F.R. § 3.317, was originally characterized as entitlement to service connection for seizures, to include tremors.  However, in light of the Veteran's statements the Board finds that the issue is more appropriately characterized as shown on the title page of this decision.  See Robinson v. Shinseki, 557 F. 3d 1355 (Fed. Cir. 2009) (VA has an obligation to liberally construe the pleadings of a claimant to discern all issues raised in the record).  

The issues of entitlement to service connection for a lumbar spine disability, to include arthritis, entitlement to service connection for arthritis of the joints, to include as secondary to lumbar spine disability, entitlement to service connection for residuals of left hip replacement, to include as secondary to lumbar spine disability, entitlement to service connection for sleep apnea, entitlement to service connection for irritable bowel syndrome (IBS) and, entitlement to service connection for  a respiratory disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The record is absent for competent evidence of a service-connectable disability relating to the Veteran's seizures, to include tremors during or in proximity to the appeal period.

2.  The Veteran did not serve on active military, naval, or air service in the Southwest Asia theater of operations during the Persian Gulf War.


CONCLUSION OF LAW

The criteria for entitlement to service connection for seizures, to include tremors, are not met.  38 U.S.C.A. §§ 1110, 5107 (b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).    


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2016).  To establish service connection for a disability, the Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The Veteran contends that he suffers from seizures/tremors that are related to his active service.  Specifically, he contends that he has tremors in his hands and arms that began while he was deployed in Germany and was tasked with cleaning equipment returning from Southwest Asia.  

Having reviewed the complete record, the Board concludes that the preponderance of the evidence is against a finding that the Veteran has a current disability relating to his seizures/tremors during or in proximity to the appeal period that was incurred in or was otherwise related to his military service.

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  In the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Although the Board recognizes the Veteran's sincere belief in his claim and his description of his symptoms, the competent medical evidence of record does not show that the Veteran has an associated diagnosed disability at any point during or in proximity to the appeal period.

The Veteran was provided an electroencephalogram (EEP) relating to his tremors/seizures in June 2000.  The physician stated the diagnostic impression was considered normal.  

In September 2000, the Veteran received a neurological consultation.  The Veteran stated his symptoms included drowsiness, incoordination, and tremors.  An MRI revealed an incident pineal cyst about 1 cm in dimension.  The examiner stated the Veteran had a normal neurologic examination.  During examination, the Veteran was awake and alert and his extraocular movements were full.  The Veteran had two episodes in which there was tremulousness of the right arm that lasted approximately 30 seconds.  The Veteran had no interruption of consciousness.   The examiner stated the Veteran has a possible seizure disorder.  However, the examiner did not provide a diagnosis relating to the Veteran's seizures/tremors.

The Veteran was provided another brain MRI in April 2004.  The Veteran reported a history of visual disturbances, blurry vision, and dizziness.  The examiner stated the MRI showed no evidence of acute intracranial process, specifically there was no evidence of acute infarct.  The Veteran's sub centimeter pineal cyst was stable in appearance.      

In October 2006 the Veteran received a brain MRI relating to his history of tremors.  The examiner determined there was no change in the sub-centimeter pineal cyst compared to the MRI conducted in 2004.  Additionally, there was no change in the punctate left peri-frontal white matter lesion or right cerebellar tonsillar ectopy.  The examiner concluded the brain MRI without and with contrast was normal.    

The Veteran was afforded a VA examination in November 2015 relating to his tremors.  At the examination the Veteran stated he should be service connected for tremors since he worked on vehicles returning from the Persian Gulf.  The Veteran further stated that he was diagnosed with a "possible" seizure disorder around 2000.  During examination, the examiner found that the Veteran does have episodes of tremors but does not have any type of seizure activity, including major, minor, petit mal or psychomotor seizure activity.   The November 2015 examiner determined the Veteran does not have nor has he ever been diagnosed with a seizure disorder.   

The Board recognizes the Veteran's complaints of tremors.  He is competent to report such symptoms.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  In addition, the Board finds no reason to question the Veteran's credibility as to his complaints.  In addition, the Board recognizes that the medical treatment records reflect the Veteran was prescribed medications relating to his seizures/tremors.  However, the prescription of medications, in and of itself, also does not establish the existence of a disability for which service connection may be granted.  

As noted above, with absence of proof of a current disability, there can be no valid claim.  Brammer, 3 Vet. App. at 225.  In this case there is an absence of proof of a current diagnosable disability relating to the Veteran's seizures/tremors during or in proximity to the appeal period.  Without evidence of a current disability, the Board need not address the other elements of service connection.  The preponderance of the evidence is therefore against the claim, the benefit-of-the-doubt doctrine is not for application, and the claim must be denied.  38 U.S.C.A. § 5107 (b); see also Gilbert v. Derwinski, 1 Vet. App. 4 (1990).

Compensation under 38 C.F.R. § 3.317

The Veteran contends that his seizures, to include tremors may stem from his work as a mechanic stationed in Germany.  Specifically, the Veteran asserts that his symptoms relate to Gulf War Syndrome and are due to contact with military vehicles brought to Germany from the Persian Gulf area.  See, e.g., correspondence from Veteran, received in September 2007.  The Board interprets these contentions as seeking compensation under the provisions of 38 C.F.R. § 3.317 for a disability due to undiagnosed illness or a medically unexplained chronic multisymptom illness occurring in Persian Gulf Veterans.

Under 38 C.F.R. § 3.317, VA will pay compensation to a Persian Gulf veteran for disability due to an undiagnosed illness or medically unexplained chronic multisymptom illness, provided that certain requirements are met.  For purposes of 38 C.F.R. § 3.317, the term "Persian Gulf veteran" means a veteran who served on active military, naval, or air service in the Southwest Asia theater of operations during the Persian Gulf War.  38 C.F.R. § 3.317 (e)(1).  The Southwest Asia theater of operations refers to Iraq, Kuwait, Saudi Arabia, the neutral zone between Iraq and Saudi Arabia, Bahrain, Qatar, the United Arab Emirates, Oman, the Gulf of Aden, the Gulf of Oman, the Persian Gulf, the Arabian Sea, the Red Sea, and the airspace above these locations.  38 C.F.R. § 3.317 (e)(2).  

The Veteran does not contend that he served in the Southwest Asia theater of operations, as defined in 38 C.F.R. § 3.317 (e)(2).  To the contrary, his representative stated, "[h]is mobilization included Germany and other stateside locations for the recovery of equipment.  There was no Gulf - he did not go to the Gulf; he didn't go to Iraq or Afghanistan.  I want to make that clear."  See April 2013 Hearing Transcript.  In addition the record does not show such service.  Rather, the service personnel records confirm the Veteran's account of serving in Germany.  They do not reflect service in the Southwest Asia theater of operations, as defined in 38 C.F.R. § 3.317 (e)(2).  

The Board has considered whether the Veteran's contact with military vehicles which were in the Southwest Asia theater of operations entitle him to status as a Persian Gulf veteran for purposes of compensation under the provisions of 38 C.F.R. § 3.317.  However, the relevant regulations and statutes, 38 U.S.C.A. §§ 1117-18 and 38 C.F.R. § 3.317, provide a strict definition of who is a Persian Gulf veteran.  The definition does not include those who served outside of the Southwest Asia theater of operations but who had contact with items that did.  Because the Veteran did not serve on active military, naval, or air service in the Southwest Asia theater of operations during the Persian Gulf War, he cannot be considered a Persian Gulf veteran for purposes of entitlement to compensation under 38 C.F.R. § 3.317.  Accordingly, entitlement to compensation under the provisions of 38 C.F.R. § 3.317, must be denied.      
 

ORDER

Entitlement to service connection for seizures, to include tremors and, to include as a chronic disability pursuant to 38 C.F.R. § 3.317 is denied.  


REMAND

The Veteran's claims for service connection for lumbar spine disability, arthritis of the joints, residuals of a left hip replacement, sleep apnea, irritable bowel syndrome (IBS), and respiratory disorder were originally remanded in a May 2014 Board decision.  The Board directed the RO to determine the specific dates for when the Veteran served on active duty for training (ACDUTRA) or inactive duty for training (INACDUTRA).  After the RO obtained the requested information the May 2014 Board remand directed the RO to schedule VA examinations relating to the Veteran's claims.  The Veteran was provided VA examinations in November 2015.  However, an August 2016 Board decision found the November 2015 VA examinations inadequate since the RO failed to determine the Veteran's periods of ACDUTRA and INACDUTRA from February 1984 to January 1991, thus the November 2015 VA examiner did not consider the full duty status of the Veteran at the time of his complaints, treatment or diagnosis.  Thus, in November 2016 the Veteran received an addendum opinion relating to his claims.  However, the RO determined the addendum opinion was inadequate since the examiner failed to properly discuss the Veteran's periods of ACDUTRA and INACDTURA.  Therefore, in November 2016 the Veteran was afforded a second VA addendum opinion.  The RO again determined the VA addendum opinion was not adequate since the RO had yet to fully determine the Veteran's periods of ACDUTRA and INACDUTRA.  In December 2016, the RO received verification of the Veteran's periods of active duty, ACDUTRA, and INACDUTRA from September 1983 to May 1992.  Since the RO verified a portion of the Veteran's ACDUTRA and INACDTURA dates a new VA addendum opinion was requested.  The Veteran was afforded a third VA addendum opinion in December 2016.  

Unfortunately, the Board finds that the opinions of record, including the December 2016 VA addendum opinion, as to the Veteran's lumbar spine disability, arthritis of the joints, residuals of a left hip replacement, sleep apnea, IBS, and respiratory disabilities are inadequate.  

First, the record indicates the Veteran served in the Army National Guard from September 1983 to March 31, 2007.  However, the RO only obtained information relating to the Veteran's periods of ACDUTRA and INACDUTRA from September 1983 to May 1992.  There are no records reflecting the Veteran's periods of ACDUTRA and INACDUTRA from June 1992 to March 2007.  Thus, on remand, the Board finds the AOJ should attempt to determine the Veteran's periods of military service, including active duty, ACDUTRA and INACDUTRA from June 1992 to March 2007.    

Lumbar Spine Disability

The Veteran acknowledges that he sustained a nonservice-related injury to his lumbar spine in January 1989 for which he underwent surgery in June 1989.  The Veteran contends, however, that he injured his back during a period of ACDUTRA after the June 1989 back surgery.  Thus, he contends that his current back disability is not related to the nonservice-related injury but to an injury he sustained in late 1989 or early 1990 when he fell into a hole during a period of ACDUTRA.  In the alternative, he contends that his back disability was aggravated during periods of active duty, ACDUTRA and, INACDTURA.

Initially the Board notes that, after the Veteran's June 1989 back surgery, he had a period of ACDUTRA from August 12, 1989 to February 3, 1990.  The Board also notes that the Veteran received an MRI in May 1990 that showed a small left tiny recurrent disc herniation and a new ruptured disc at L-5/S-1. 

VA received a buddy statement from the Veteran's wife, S. S., in August 2009.  S. S. stated she was also a member of the Army National Guard and was with the Veteran during his periods of ACDUTRA and INACDUTRA.  Additionally, S. S. is a registered nurse.  S. S. states that during their 1989 annual training the Veteran came to her slumped over and in immense pain.  The Veteran told S. S. that he had fallen into a hole in the dark and he felt like something had popped.  S. S. stated that upon returning home the Veteran was seen by a neurosurgeon and an MRI showed two ruptured disks in his back.  

The Veteran underwent a VA examination in November 2015 relating to his lumbar spine disability.  The VA examiner stated there was "no evidence in the record of aggravation of his back while on active duty in his service records."  The examiner then listed the documents reviewed.  However, the VA examiner did not list the May 1990 MRI results nor did the examiner list S. S.' buddy statement.  The examiner also did not provide an opinion as to whether the Veteran's current lumbar spine disability is directly related to his active service, ACDUTRA, or INACDUTRA.  Additionally, the VA examiner provided an opinion before the Veteran's periods of service to include ACDUTRA and INACDUTRA were available.    

The Veteran was afforded a VA addendum opinion in November 2016.   The VA examiner stated the Veteran "may have aggravated his back while in INACDUTRA service."  Partially based on the examiner's use of the phrase "may have aggravated" the RO requested a second VA addendum opinion to provide a greater degree of certainty.  Therefore, a second VA addendum opinion was provided in November 2016.  The VA examiner opined that the Veteran's lumbar spine disability "was less likely than not incurred in or caused by the claimed in-service injury."  As rationale, the examiner cited portions of the Veteran's medical and service history.  However, VA did not receive the confirmation of the Veteran's periods of active duty, ACDUTRA and INACDUTRA until December 2016.  Therefore, the Veteran was provided a third VA addendum opinion in December 2016.  The VA examiner again stated the Veteran's lumbar spine disability is "less likely than not incurred in or caused by the claimed in-service injury, event or illness."  The examiner further stated "there is no evidence of aggravation of his back while on active duty service time."  As rationale, the December 2016 VA examiner cited to the Veteran's May 1983 entrance exam, a 1985 report of medical history, the Veteran's 1989 back surgery, and a 1990 worker's compensation application.  

The Board finds the November 2015 VA examination, November 2016 addendum opinions, and December 2016 VA addendum opinion are inadequate to decide the Veteran's case.  Barr v. Nicholson, 21 Vet. App. 303, 312.  None of the VA opinions provided discuss the May 1990 MRI showing the Veteran has new ruptured discs after his 1989 back surgery and shortly after a period of ACDUTRA.  Additionally, none of the VA opinions discuss S. S.' statements regarding the Veteran's injury and pain during his August 1989 to February 1990 period of ACDUTRA.  Furthermore, as discussed above, the Veteran's record does not contain evidence relating to his periods of service from June 1992 to March 2007.  Thus, a new medical opinion is required.      

For the VA examiner's purposes, the Board notes that the Veteran admits that the back injury that led to his June 1989 back surgery was not service related.  He is only claiming that the back injury reflected in the May 1990 MRI occurred during a period of ACDUTRA.  Thus, the Veteran is contending that the injury reflected in the May 1990 MRI is either an entirely different injury not related to the June 1989 back surgery or reflects an aggravation of the pre-service back injury.

The Board notes that the presumption of sound condition attaches only where there has been an induction examination in which the later-complained of disability was not detected.  Crowe v. Brown, 7 Vet. App. 238, 245 (1994).  Hence, as there was no examination prior to the Veteran's August 1989 to February 1990 period of ACDUTRA, during which the Veteran contends the injury occurred, he is not entitled to be presumed sound for that period of duty.  See Smith v. Shinseki, 24 Vet. App. 40, 45 (2010) (finding that the presumption of soundness did not apply in this case to the appellant's period of ACDUTRA because she was not examined prior to entering into the period of ACDUTRA).

If the Veteran's injury shown in the May 1990 MRI is the same injury that pre-existed his August 1989 to February 1990 period of ACDUTRA, then his claim is one for aggravation.  The examiner is informed that "aggravation" refers to an identifiable, incremental, permanent worsening of the underlying condition, as contrasted with temporary or intermittent flare-ups of symptoms.  Intermittent or temporary flare-ups during service of a preexisting injury or disease do not constitute aggravation; rather, the underlying condition must have worsened.  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

Residuals of Left Hip Replacement

As to the Veteran's residuals of left hip replacement, the Board finds the November 2015 VA examination, the November 2016 VA addendum opinions, and December 2016 VA addendum opinion are not adequate.   See Barr, 21 Vet. App. at 312.  As stated above the August 2016 Board remand determined the November 2015 was not adequate since it did not take into consideration the entirety of the Veteran's periods of active duty, ACDUTRA, and INACDTURA.  Therefore, the Veteran was provided addendum opinions that failed to take into consideration the entirety of the Veteran's duty status at the time of his complaints, treatment or diagnosis.  However, the November 2016 addendum opinions were also provided before VA had access to the Veteran's periods of service from September 1983 to May 1992.  Therefore, the addendum opinions do not accurately take into account the Veteran's duty status.  The Veteran's record still does not contain specific dates for all periods of the Veteran's military service from June 1992 to March 2007.  Therefore, none of the addendum opinions, including the December 2016 addendum opinion, considered the Veteran's military service from June 1992 to March 2007.  Additionally, the November 2015 VA examination, November 2015 addendum opinions, and December 2016 addendum opinion did not discuss whether the Veteran's residuals of left hip replacement were proximately due to or aggravated by the Veteran's lumbar spine disability as directed by the August 2016 Board remand.  Thus, the opinions provided are not fully responsive to the Board's remand directive and so an addendum opinion addressing aggravation is necessary to comply with the prior remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

Arthritis of the Joints

Regarding service connection for arthritis of the joints, in May 2014 the Board remanded the case to the RO in part for a medical examination and opinion regarding the nature and likely etiology of the Veteran's arthritis of the joints.  The Veteran underwent a VA examination in November 2015.  However, the VA examiner's opinion is not complete, as requested in the Board remand.  The VA examiner was requested to furnish an opinion, with rationale, as to whether it was at least as likely as not that the arthritis of the joints was caused or aggravated by the Veteran's lumbar spine disability.  In the VA examination report, the examiner stated the Veteran has degenerative disc disease of the lumbar spine and arthritis in both hips.  However, the examiner did not provide an opinion as to whether the Veteran's arthritis of the joints was aggravated by the Veteran's lumbar spine disability.  Additionally, none of the VA addendum opinions provide an opinion as to whether the Veteran's arthritis was directly related to a period of service.  Under Stegall, 11 Vet. App. at 271, a remand is necessary to ensure compliance with the Board's directive.  

Sleep Apnea

As to the Veteran's sleep apnea, the December 2016 VA examiner stated the Veteran's diagnosed obstructive sleep apnea "[i]s less likely than not incurred in or caused by the claimed in-service injury, event or illness."  As rationale the examiner merely stated "[t]here is no evidence of sleep apnea in military records.  This condition was diagnosed in 2004 during INACDTURA."  The opinion provided does not reflect consideration of the Veteran's statements during the April 2013 hearing that his sleep apnea symptoms first manifested in 1991 or 1992.  The opinion also does not reflect consideration of the Veteran's statements during the November 2016 VA examination relating to his exposure to heavy metal, sand, dust, and exhaust.  The Veteran is competent to report such events.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The Board also finds him to be credible in that regard, as there is nothing in the record that impugns his credibility.  The statements must therefore be considered.

Second, the negative December 2016 addendum opinion as to the relationship between the Veteran's current sleep apnea and his periods of service is based on the premise that the Veteran's reports are not credible because there are no contemporaneous medical records documenting in-service sleep apnea.  However, it may not be determined that lay evidence lacks credibility merely because the evidence is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F. 3d 1331, 1337 (Fed. Cir. 2006).  In this case, although the Board agrees that the service treatment records do not document a diagnosis of sleep apnea, the Board finds nothing in the record, aside from the lack of contemporaneous medical evidence, which impugns the Veteran's credibility in this regard.  Therefore, his statements relating to his sleep apnea are considered credible and must be considered.  Additionally, the Board notes the provisions of 38 C.F.R. § 3.303 (d) direct that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.    

Irritable Bowel Syndrome (IBS)

As to the Veteran's IBS, the December 2016 VA examiner stated the Veteran's diagnosed IBS "[i]s less likely than not incurred in or caused by the claimed in-service injury, event or illness."  As rationale the examiner stated the Veteran's "abdominal symptoms date back to 2004, and this was during INACDUTRA."  The opinion provided does not reflect consideration of the Veteran's statements during the April 2013 hearing that his IBS symptoms first manifested in 1990 or 1991 during active.  The opinion also does not reflect consideration of the Veteran's statements during the November 2016 VA examination relating to his frequent indigestion dating back to 1991.  The Veteran is competent to report such events.  See Layno, 6 Vet. App. at 469.   The Board also finds him to be credible in that regard, as there is nothing in the record that impugns his credibility.  The statements must therefore be considered.

Second, the negative December 2016 VA addendum opinion states the Veteran's abdominal symptoms date back to 2004 and are during a period of INACDTRA.  However, as stated above, the record does not contain evidence of the Veteran's periods of ACDUTRA and INACDUTRA from June 1992 to March 2007.  Accordingly, the issue must be remanded so that an adequate VA opinion may be obtained.  See Barr, 21 Vet. App. at 312.   

Respiratory Disorder

As to the Veteran's respiratory disorder, the December 2016 VA examiner stated that the Veteran's asthma "[i]s less likely than not incurred in or caused by the in-service injury, event or illness."  As rationale the examiner cited to the Veteran's record and stated "[t]his condition was diagnosed during INACDUTRA."  The opinion does not reflect consideration of the Veteran's statements during the April 2013 hearing that he started having trouble breathing in 1991 while stationed in Germany.  The Veteran is competent to report such events.  See Layno, 6 Vet. App. at 469.   The Board also finds him to be credible in that regard, as there is nothing in the record that impugns his credibility.  The statements must therefore be considered.    

Second, the negative December 2016 VA addendum opinion does not take into account the Veteran's periods of ACDUTRA and INACDUTRA from June 1992 to March 2007.  Accordingly, the issue must be remanded so that an adequate VA opinion may be obtained.  See Barr, 21 Vet. App. at 312.

Accordingly, the case is REMANDED for the following action:

1.  Determine the specific dates for all periods of the Veteran's military service, to include the exact beginning and ending dates he served on active duty, and ACDUTRA and INACDUTRA, to include from June 1, 1992 to March 31, 2007, in the United States Army National Guard.  The AOJ should contact the Defense Finance and Accounting Service as necessary to verify the Veteran's periods of service and duty status.  Any records obtained must be associated with the claims file.

2.  Only after completion of the above, request an addendum opinion from an examiner other than the examiner who provided the December 2016 VA opinion for an opinion as to the etiology of the Veteran's current lumbar spine disability.  The examiner must review the evidence of record and be advised that only the Veteran's confirmed periods of active duty, ACDUTRA and, INACDUTRA may be considered to determine whether the claimed disability is related to service.  After a review of the claims file, and with consideration of the Veteran's statements and testimony before the Board, the examiner should provide the following opinions:

a)  Is it at least as likely as not (50 percent probability or more) that any current lumbar spine disability is related to an established period of active duty service or a verified period of ACDUTRA or INACDUTRA with the United States Army National Guard?

Specifically, the examiner must address the reasons as to why or why not the Veteran's lumbar spine disability is related to active service.  In addition, the examiner must address the May 1990 MRI results showing a small left tiny recurrent disc herniation and a new ruptured disc at L-5/S-1 and whether this injury is a separate injury from the injury addressed by the June 1989 surgery.  The examiner should also address the statements made by S. S. relating to the Veteran's injury sustained during a period of ACDUTRA.   

b) If the Veteran's current lumbar spine disability is not directly related to an established period of active duty service or a verified period of ACDUTRA or INACDUTRA, is it at least as likely as not (50 percent probability or more) that the Veteran's current lumbar spine disability was aggravated during an established period of active duty service or a verified period of ACDUTRA or INACDUTRA with the United States Army National Guard?

Aggravation is defined as a permanent worsening beyond the natural progression of the disease or disability.

Rationale must be offered for any opinion reached.

3.  Only after completion of the first remand directive, request an addendum VA medical opinion from an examiner other than the examiner who provided the December 2016 VA opinions for an opinion as to the etiology of the Veteran's residuals of left hip replacement and arthritis of the joints.  The examiner must review the evidence of record and be advised that only the Veteran's confirmed periods of active duty, ACDUTRA and INACDUTRA may be considered to determine whether the claimed disabilities are related to service.  After a review of the claims file, and with consideration of the Veteran's statements and testimony before the Board, the examiner should provide the following opinion:

a)  Is it at least as likely as not (50 percent probability or more) that the Veteran's residuals of left hip replacement and arthritis of the joints are related to an established period of active duty service or a verified period of ACDUTRA or INACDTURA with the United States Army National Guard?

b) If not, is it at least as likely as not (50 percent probability or more) that the Veteran's residuals of left hip replacement or arthritis of the joints are proximately due to, or aggravated by, his lumbar spine disability? 

Aggravation is defined as a permanent worsening beyond the natural progression of the disease or disability.

Rationale must be offered for any opinion reached.

4.  Only after completion of the first remand directive, request an addendum VA medical opinion from an examiner other than the examiner who provided the December 2016 VA opinions for an opinion as to the etiology of the Veteran's current sleep apnea, irritable bowel syndrome, and respiratory disability.  The examiner must review the evidence of record and be advised that only the Veteran's confirmed periods of active duty, ACDUTRA and INACDUTRA may be considered to determine whether the claimed disabilities are related to service.  After a review of the claims file, and with consideration of the Veteran's statements and testimony before the Board, the examiner should provide the following opinion:

a) Is it at least as likely as not (a 50 percent probability or more) that the Veteran's diagnosed sleep apnea, irritable bowel syndrome, and respiratory disability are related to an established period of active duty service or a verified period of ACDUTRA or INACDUTRA with the United States Army National Guard?

The examiner must address the Veteran's statements relating his sleep apnea, irritable bowel syndrome, and respiratory disability to active duty, ACDUTRA, and INACDTURA, to include his exposure to heavy metal, sand, dust, and exhaust. 

The examiner should provide a complete rationale for all opinions expressed.  If the examiner cannot provide any of the requested opinions without resorted to speculation, then the examiner should provide an explanation and rationale for why an opinion could not be provided.

If the VA clinician deems that additional examination of the Veteran is necessary to provide the requested opinions, such examination(s) should be scheduled.

5.  Thereafter, the AOJ should readjudicate the Veteran's claims.  If any benefit sought on appeal remains denied, the Veteran and his attorney should be provided with a supplemental statement of the case and allowed an appropriate period of time for response.  The case should then be returned to the Board for further consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


